Warren E. Burger: Number 189 Minor against the United States. Mrs. Bamberger you may proceed whenever you are ready.
Phylis Skloot Bamberger: Thank you, Your Honor. This case raises the question as to whether the petitioner’s right against self-incrimination is violated by compliance with Title 26 United States Code, Section 4705, and the regulations enacted by the Department of the Treasury pursuant to it. That Section is the narcotics order form provision of the Harrison Act. Petitioner’s position, one that is apparently not disputed by the Government, is that the order form procedure or scheme necessarily includes record keeping aspects and information keeping aspects, and that to a person such as petitioner, this must result in the disclosure of information which is available to law enforcement officers both state and federal and which can provide a link in the chain of criminal prosecution for violation of federal and state narcotics laws. The facts in the case are simple. There were two sales of heroin by the petitioner to a federal undercover narcotics agent. The narcotics agent did not supply an order form to the petitioner for the sales, and the defendant was sentenced to the minimum mandatory term of five years on each count to run concurrently. I think before a discussion of the legal question is involved -- comes up that we should discuss the scheme of the statute as it specifically relates to the order form provision. A person who is registered to deal in narcotics and has paid an occupation tax can apply to the treasury department for order forms. These order forms, a copy of which is printed as appendix C to the petitioner’s brief, comes in a book of ten which is in a book which looks like this. The order form is what is called executed by the potential buyer of narcotics. That is he puts his name and address on the order form and he lists the narcotics items that he would like to buy. He then submits -- the form is issued in triplicate. He then submits the original and the triplicate to the potential buyer. The buyer must supply the order and on this order form, he must indicate the amount of drugs that he has supplied and the date on which he supplied them. Prior to the time that this order form is given to the buyer, or at least at the time of the sale, the seller’s name and address must be entered on the front of the order form. No provision makes clear who has the responsibility of filling in the seller’s name and address, but it is clear from regulation 151.185 that the seller does have the obligation of supplying on the order form the amount of narcotics that he sells and the date on which the sale is made. The original and triplicate of the form are retained by the seller. The duplicate is retained by the buyer of the narcotics. One of the copies retained by the seller is sent to the Treasury Department. He must keep the other copy in his possession for two years, and during that time, the order form is available for inspection by any federal or state law enforcement official. The self-incrimination aspect of the order form obviously is that the seller himself must write on the order form the amount of narcotics that he supplies and the date upon which he supplied it. That would give law enforcement officials information concerning violation of 21 U.S.C. Section 173, 174 which is the illegal importation of drugs. The Section 4704 (a) which is the transfer of drugs outside of the original stamped package, of course there are violations of state statutes as well, and since this transaction took place in New York, it is important to know that the New York narcotic statute makes it a felony to deal in heroin of more than eighth of an ounce. So that the order form provision would reveal to state officials that the petitioner in this case committed a felony as well as a crime.
Potter Stewart: Where -- the order form is here in your appendix C to your brief?
Phylis Skloot Bamberger: That’s correct.
Potter Stewart: And the purchaser fills out presumably his name and all that information says to be filled in by purchaser, right?
Phylis Skloot Bamberger: That’s right.
Potter Stewart: And you say the vendor must fill in what, presumably?
Phylis Skloot Bamberger: The last two columns in the middle section of the order form.
Potter Stewart: To be filled in by the consignor.
Phylis Skloot Bamberger: By the consignor which is the vendor under the scheme, and he would have to fill in a number of packages furnished and the date on which the packages were supplied. And of course by reference, it would indicate that he did supply narcotics on the date and in the amount that he supplied them.
Potter Stewart: He fills in a number of packages furnished and the date filled, it says?
Phylis Skloot Bamberger: Right.
Potter Stewart: And then does that show the amount, because it doesn’t say packages on this --
Phylis Skloot Bamberger: Well, the number of packages would indicate the amount of the packages or by weight.
Potter Stewart: By catalogue number over there in the left?
Phylis Skloot Bamberger: Right.
Potter Stewart: And then who signs it down there? Name of person or firm?
Phylis Skloot Bamberger: That would be the --
Potter Stewart: If not an individual.
Phylis Skloot Bamberger: -- the buyer would sign it, but the vendor’s name appears on it. If I may direct Your Honor’s attention to the two lines just above the spaces for the drugs involving the transaction.
Potter Stewart: Yes.
Phylis Skloot Bamberger: It says to and street.
Potter Stewart: That’s addressed to by the purchaser, right?
Phylis Skloot Bamberger: That’s addressed to the seller. Now, it is unclear who has to fill that information in. There is no regulation or statute which indicates who fills that in or when it has to be filled in, but --
Potter Stewart: But the preposition “to” is that means it’s directed to and this doesn’t mean it’s objective not subjective --
Phylis Skloot Bamberger: Well, that’s true Your Honor, but even if it were to be filled in by the buyer of the narcotics, it wouldn’t make any difference because it would be the seller himself who would have to reveal the fact that he sold the narcotics and the date on which he sold it the number of packages that he furnished. And regulation 151.185 specifically states that it is the vendor of the narcotics that must fill in that information, so that the form even assuming that the buyer of the narcotics would be the person to fill in the seller’s name. The seller’s name would be revealed by the order form and the seller himself would have to supply information concerning the sale. And that is sufficient in my understanding, the prior cases of this Court to reveal incriminatory information which could be used or could supply a sufficient link in a criminal prosecution.
Speaker: And still Mrs. Bamberger, it’s true that the identity of the seller, he has to fill in the quantity of stuff himself, and supplied by the purchaser not by seller, isn’t it? Isn’t that the crucial thing from the standpoint of the case which you are relying on?
Phylis Skloot Bamberger: I don’t think so Your Honor, because once -- if only the seller’s name were to appear on the form without any indication that a sale had actually taken place, there would be no incriminating information. The incriminating information is the information that deals with the sale itself.
Speaker: Right. But if the form reached some of the authority’s direction in some way with the information only the order form goes on the seller’s supplied and a lot of information without indicating any identity of the seller, isn’t it? That’d be the only thing liable.
Phylis Skloot Bamberger: Well, we have to assume Your Honor that the order form has been properly filled out.
Speaker: Yes.
Phylis Skloot Bamberger: If --
Speaker: Filed by whom?
Phylis Skloot Bamberger: Filed by the seller of the narcotics.
Speaker: That’s’ another -- that’s an independent requirement.
Phylis Skloot Bamberger: Yes, it is.
Speaker: That he had filed?
Phylis Skloot Bamberger: Yes. He has to keep a copy and he has a second copy with the Treasury Department.
Speaker: He hasn’t been prosecuted for that isn’t he, for failing to file?
Phylis Skloot Bamberger: In this case he is not being prosecuted for failing to file.
Speaker: He’s being prosecuted for selling without receiving an order form?
Phylis Skloot Bamberger: That’s correct Your Honor, but once as the government concede, once the idea is established and that’s the thrust of our brief, a point which is not disputed by the Government that receiving the order form puts the obligation upon the buyer in the sale to give the required information -- the seller, right, in the sale to give the required information that the risk of self-incrimination comes into play. Now, one of the Government’s arguments in its brief is that --
Speaker: Well, that might mean he couldn’t be prosecuted for failing to fill it out and file. That doesn’t mean he can’t be prosecuted for and perhaps not getting order form at all?
Phylis Skloot Bamberger: He could be -- now, I don’t know if I’m misunderstanding Your Honor, he could -- there are two instances.
Speaker: The law requires and not the seller about receiving an order form?
Phylis Skloot Bamberger: That’s correct.
Speaker: And after he receives it, he is supposed to fill it up.
Phylis Skloot Bamberger: That’s correct.
Speaker: And he is prosecuted for not receiving the order form alone?
Phylis Skloot Bamberger: That’s correct. Because once he receives the order from, he is under the --
Speaker: Receiving an order form doesn’t incriminate at all?
Phylis Skloot Bamberger: No, but receiving the order form requires or puts the obligation on him to give the required information. Once he has given that required information, he’s violated his right against self --
Speaker: -- incriminated anything except at all that he filed.
Phylis Skloot Bamberger: Well, the information concerning the goods that are sold is also in the duplicate held by the buyer of the narcotics.
Speaker: (Inaudible)
Phylis Skloot Bamberger: No, but the buyer has to hold it for two years and it is subject to the inspection of any state or federal law enforcement agent, so that even if a copy is not filed, the information would be available.
Thurgood Marshall: But he’s charged with selling without filing. The charge is selling.
Phylis Skloot Bamberger: He’s charged with selling without an order form, that’s correct.
Thurgood Marshall: And his only defense is that if he filed the order form, he’ll incriminate somebody.
Phylis Skloot Bamberger: No, his defense is that because the statutory scheme -- because the receiving of the order form and the record keeping requirements associated with the order form must be treated as a unified scheme in order to carry out the purpose of Congress in enacting this statute that by receiving the order form, he is compelled to give the information and therefore he would be incriminating himself. And under the Leary decision, the defendant does not have to initiate the actions which will ultimately result in self-incrimination.
Thurgood Marshall: Well, he didn’t initiate. He initiated the selling of the drug.
Phylis Skloot Bamberger: Well, let --
Thurgood Marshall: That was what he was doing.
Phylis Skloot Bamberger: Let me change the language of that statement. Under the language of Leary, the defendant does not have to begin the legal process i.e. obtaining in this case the order form which would ultimately result if he filed the scheme as intended by Congress in --
Thurgood Marshall: Well, do I understand you that to obtain them would incriminate him?
Phylis Skloot Bamberger: Yes, because then he would be obliged to give the information under the statutory scheme. Now, if I could, maybe an explanation as to the scheme and the purpose of the scheme might be helpful here and that’s in our point C of our brief. The Harrison Act was originally enacted as a taxing scheme in order to control the flow of narcotics and to assist the states in enforcing their narcotic statutes. The scheme was enacted in 1914. The order form provision was enacted as part of the scheme in order to assist the Government in collecting the taxes which it had imposed on narcotics transactions, and to avoid or to assist in determining of who was involving in narcotics transaction attempting to avoid payment of these taxes. So that the order form provision is an integral part of the total scheme of the taxation and treated merely as a means for physically transferring the narcotics from the seller to the buyer. It does not satisfy the statutory scheme. The record keeping aspects of the order form provision are crucial in carrying out the scheme in order to help the Government collect its taxes, and in order to determine who is evading the tax provisions. Now, on that theory which is we feel --
Thurgood Marshall: Well let’s assume he had applied for the order form, period.
Phylis Skloot Bamberger: Assuming he asked the Government agent for the order form, he would --
Thurgood Marshall: Period, that’s all. Could he be convicted of anything?
Phylis Skloot Bamberger: Just saying --
Thurgood Marshall: That’s right.
Phylis Skloot Bamberger: Without making any sale?
Thurgood Marshall: That’s right. No.
Phylis Skloot Bamberger: No.
Thurgood Marshall: But if he applies for the order form and makes the sale, then what happens?
Phylis Skloot Bamberger: If he applies for the order form and doesn’t get it and makes the sale, then he is prosecuted under Section 4705.
Thurgood Marshall: And what rights have been violated there?
Phylis Skloot Bamberger: The same right that if he got the order form, he would be compelled to give the information which would incriminate him on --
Thurgood Marshall: Would he be even charged with not filling out the form, or charged with selling without it? What would he be charged with?
Phylis Skloot Bamberger: He would most likely be charged with making the sale without the form. It seems to me that failure to fill out the form, the statute would come into play only if he acts for and received the order form and failed in some way to supply the information. But it doesn’t make-- our theory of the case -- under our theory of the case, it doesn’t make any difference because under either section, he would be prosecuted for not giving the information and therefore being forced, if he did give the information, to incriminate himself.
Thurgood Marshall: Well, if he were not in the business and was contemplating going in business and got the form, how could he be incriminated because he might change his mind and not go into business.
Phylis Skloot Bamberger: Well, this Court has, I think, already answered that question in the Marchetti series of cases, in which they said that -- well, in the Marchetti case in which the Government’s argument was that a person who gets his registers under the gambling tax statute can always choose not to become a gambler, and therefore he wouldn’t be incriminated himself. This Court rejected that theory that didn’t have to be his choice. His choice was not to incriminate himself or not to violate the law.
Thurgood Marshall: I think maybe I didn’t make myself clear. He is thinking about changing his business from gambling to selling dope so he applies for the blank, and after he applies to the blank, people who have learned their lessons say, “Man that’s not the business to get into.” And that’s -- he decides not to buy any dope and not to sell any dope. Has he been injured?
Phylis Skloot Bamberger: Well, --
Thurgood Marshall: Has he committed any crime?
Phylis Skloot Bamberger: As a matter of the scheme, he would not be applying for the order form. His buyer would be -- or the person would buy from him would be applying for the order form.
Thurgood Marshall: Well, they both don’t decide not to go into business. The buyer decides to quit and the seller decides not to sell. He’s not incriminated, is he?
Phylis Skloot Bamberger: Well, I have -- one difficulty with the question and that --
Thurgood Marshall: No, my whole point is just the picking up of this the order blank, that’s the part I have trouble with that that in and of itself is self-incriminating. That’s the only point.
Phylis Skloot Bamberger: That in and of itself is self-incriminatory because he is then obliged to reveal the information concerning a sale. Now, if he commits no sale, I think that was the thrust of Your Honor’s question, he would not under those circumstances, be obliged to give any information because he made no sale. And I think that in that case he would not incriminate himself.
Thurgood Marshall: Well, now the difference between that in this case?
Phylis Skloot Bamberger: In this case, he made a sale.
Thurgood Marshall: But he didn’t order the blank either.
Phylis Skloot Bamberger: And he -- the blank was not offered to him nor did he request it.
Thurgood Marshall: Yes.
Phylis Skloot Bamberger: But it’s our position that he did not have to request it in the first instance, because had he done so and had he received it, he would have been obliged to fill it out, and he would have incriminated himself. Since that obligation would have been thrust on him had he received it, our argument is that he does not have to take that risk as this Court has stated in Leary by even asking for in the first place. In the Leary case, this Court held that Leary did not even have to go to try to register because the Government’s position in Leary was that if Leary had gone to try to register so that he could buy marihuana, nobody would’ve known that he would’ve -- that he was revealing information because he wouldn’t have been permitted to register and nobody would’ve seen the form. But this Court stated in Leary, that Leary didn’t even have to go through the steps of beginning his registration because that might have subjected him under the statutory scheme as it was intended by Congress to function to the risk of having to supply that information. And I think that the Leary case directly covers the question that Your Honor has asked here. He does not have to begin the process because to begin it would thrust the obligation on him to supply that information. The -- I might also add that the decisions of this Court treat the order form provision as an inherent part of the taxing scheme in addition to the legislative history treating it that way. One of the -- another problem in this case is whether the statute was directed to those inherently suspect of criminal activities. This was a question which was raised by the Circuit in its opinion. Once again, I believe that the Leary decision, the reasoning in the Leary decision, covers that problem in this case too. The Court held in Leary that those who could register to deal in marihuana would do so, because if they didn’t register they would be acting illegally and the penalties were quite severe. Therefore, this Court was willing to assume that everybody who could register would register, and that the only people who would be faced with the self-incrimination problem would be the people who could not register, and therefore you would have a distinct class of people involved in criminal activities that the self-incrimination problem would be directed to. This point is apparently not disputed by the Government because on page 11 in its brief, the Government states that anybody who could register under state law would also -- well, nobody could register under federal law, unless they were permitted to register under state law. Thus, we have the assumption that everybody who could register would register and falls within the Leary reasoning. Of course, this case deals with heroin. Since under the statutes of relating to narcotics as they are presently constituted, there is no legal dealing in heroin. Therefore, the application of this statute to any heroin transaction automatically results in the application of it to a class of individuals that is suspect of criminal activities. The Government in its brief indicates that to avoid violation, and I think this goes back to Mr. Justice Marshall’s question, to avoid violation you don’t -- the defendant need not act. I think that reasoning was put to rest by this Court in Marchetti where the Government argued that he need not gamble once he’s -- the defendant need not gamble once he has registered. The Court said that that is not true where if he complies with the statute, he would reveal information which would subject him to criminal penalties under on other sections. And I think that the same reasoning applies to this case.
Potter Stewart: Come to think of that reasoning would apply to this case, only if there were federal statute that required some seller who sold somebody narcotics without receiving an order form to report that fact. That’s the missing link in this case, isn’t it?
Phylis Skloot Bamberger: I don’t think so Your Honor, because then conceivably if the Government could find out that he made such a sale which they often do with the use of undercover narcotics agents, they could prosecute him under Section 21 U.S.C. Section 173-174.
Potter Stewart: Now, what’s that one?
Phylis Skloot Bamberger: That’s the illegal importation of -- well, consuming, facilitation and possession of narcotics that have been imported with knowledge that they’ve been imported, and possession gives rise to the presumption of knowledge and importation. Of course the defendant could also have been prosecuted under the state statutes.
Warren E. Burger: But we can’t get at that until we have such a case, can we?
Phylis Skloot Bamberger: No, but it’s an answer to the question.
Warren E. Burger: Well, you’re speculation on a future possibility which isn’t before us today.
Phylis Skloot Bamberger: I would like to reserve the remainder of my time for rebuttal.
Warren E. Burger: Thank you Mrs. Bamberger. Mr. Strauss.
Peter L. Strauss: Mr. Chief Justice and may it please the Court. I think petitioner’s arguments rest on an assumption which is demonstrably false, and which it seems to me has informed much of the questioning during that time of her argument. That is to say, the assumption that petitioner had an opportunity to provide the Government with incriminating information, and then declined to do so in order to protect his Fifth Amendment right. Such arguments could be entertained only with the order forms for which Section 4705 (a) provides are actually received by the seller of narcotic drugs. It is clear from the Government’s proof in this case, proof entirely independent of anything that petitioner said, or any information that he may have provided to the Government. It’s clear from that proof that petitioner received no order form from the purchaser, a government agent. As a matter of fact, it is clear from the statutory scheme as a matter of law that neither petitioner nor anyone willing to purchase narcotics from him could lawfully have obtained order forms for that purpose. In these circumstances, it is entirely premature to ask what Fifth Amendment question might be raised in a case where an order form is actually presented and an obligation to disclose than arises. I think --
Potter Stewart: That criminal sanction behind it if there is a sale --
Peter L. Strauss: Yes, there is --
Potter Stewart: -- on a presentation of an order form, then there’s an obligation upon the seller to keep one copy of the form for a period time, and to send another one in --
Peter L. Strauss: That’s right.
Potter Stewart: -- and is that does enforceable through a criminal sanction?
Peter L. Strauss: It is.
Potter Stewart: It is.
Peter L. Strauss: Through the criminal sanction among others of 26 U.S. Code, Section 7203 which punishes generally any failure to conform to the reporting requirements of federal tax law. It is not punishable under Section 4705 (a).
Potter Stewart: No.
Peter L. Strauss: And never has been punished under that section. And of course, penalties as this Court recognizes or widely disparate Section 4705 (a) is the most severe of federal narcotics violations. Section 7203 states a misdemeanor. We are dealing with entirely separate types of things and what I hope to do is to persuade the Court that these two different forms, if you like putting of a two-step procedure. First, receive and order form. Second, provide some information on that form. Each step serves an important function in the course of federal narcotics regulation. In these circumstances, as we say, it is entirely premature to ask what Fifth Amendment question might be raised if an order form is actually presented. The requirement that in the first instance in order form be received is independent and neither that requirement nor petitioner’s prosecution for its violation raises any question of self-incrimination. That in brief is the Government’s case. The Fifth Amendment provides and I quote “that no person shall be compelled in any criminal case to be a witness against himself.” Until petitioner receives an order form, he is under no pressure whatever to give any information of any kind to the Government. The only pressure is the statutory command enforced by a criminal prosecution, in this case that he not sells. Thus, the Government has not as petitioner had suggested it had abandoned its contention that the obligation to receive an order form is distinct from the obligation to report and retain certain types of information and for that matter to refrain from fraudulent use of order forms. Obligations which are imposed by other parts of Section 4705 and by federal income tax law generally. Of course, the obligations don’t stop with receipt of the form. Once an individual in a narcotics sale has received the form, then the further obligation does arise to report. That’s a different case. That’s the case that isn’t here.
Speaker: What exactly is the form?
Peter L. Strauss: Excuse me, Your Honor?
Speaker: What exactly is the form are you receiving?
Peter L. Strauss: The form is the form set out in the appendix to petitioner’s brief as appendix C which provides for a statement by the purchaser as to what kind of drugs he wants and how much. Has a place for the purchaser’s name and for his signature. It is to be addressed to a particular seller. Has a place for the seller to fill in, what drugs he has sold and on what date. And they say simply to fill in some questions that were raised during petitioner’s statement, two factors concerning the form. The form is not issued in blank. By statute, Section 4705 (f), before the secretary may issue the form, he must cause to be stamped on it the name of the purchaser, and again by statute Section 4705 (g), it is a felony --
Speaker: You send that form to someone.
Peter L. Strauss: To the purchaser, Your Honor.
Speaker: Which requires him to tell whether he has to purchase something, is that what you’re saying?
Peter L. Strauss: No, Your Honor. In someone wishing to purchase narcotics, someone who must be a lawful registrant by statute, applies to the Secretary of Treasury to get a book of these forms. They come in a book of ten. When the Secretary of the Treasury issues the forms, before issuing them, he stamps the name of the purchaser on the form, so that it’s not a book of blank forms, it’s a book of forms which only, let’s say the dark drug company can use. The dark drug company may have legitimate need to purchase narcotics for medical use. It applies for a book of these forms, and will receive ten forms and they will be stamped dark drug company. And it is then a felony for any other person to use those forms. They’re available only to a specific purchaser. When the purchaser wishes to make a purchase of narcotics, he fills out in triplicate this form indicating what he wishes to purchase and he may or may not fill in the name of the seller as I understand it, and that is entirely voluntary with him. Obviously, he will put the name of the seller some place on an envelope for example, in which he may send the order, or he may write a covering letter but there is no obligation that he fill in the name of the seller. It is sent to the seller and if the seller’s name is not filled in, then the seller must among other things, provide his name as well as the confirming information about what drugs had been sold.
Warren E. Burger: And the quantity?
Peter L. Strauss: And the quantity, the confirming information, that’s right. Drugs have been sold in the quantity, but the point that I --
Speaker: I take that there’re some buyers who could really get order forms and present them for selling.
Peter L. Strauss: That’s right, 400,000.
Speaker: And there are some situations in which sellers would put in legally and without incriminating himself, fill out the forms for filing.
Peter L. Strauss: Approximately 200,000 executed triplicates are received by the Secretary of Treasury each month in fiscal year 1967, only four persons entitled to use order forms were convicted of narcotics offenses.
Speaker: There are people who can get order forms.
Peter L. Strauss: The very overwhelming majority of transactions where order forms are used are legal. And that indeed is our point.
Potter Stewart: I quite misunderstood the situation and factually. I thought that there was absolutely no legal traffic in heroin whatsoever in --
Peter L. Strauss: Oh, I’m speaking of narcotics generally, I’m sorry.
Potter Stewart: We’re talking about heroin in this case, I thought.
Peter L. Strauss: I’m sorry. We weren’t talking about -- I was treating it as the Harrison Narcotics Act. There is no one who could obtain an order form for heroin.
Potter Stewart: Take the outlaw, illegal dealings and whatever in the United States of America, that’s what I thought.
Peter L. Strauss: Not quite, the Secretary of Treasury is in a position to authorize --
Potter Stewart: Well, for experimental purposes (Voice Overlap) registration.
Peter L. Strauss: There are no legal purchases. All experimental uses at this time are carried on with the stocks that the Secretary has procedures. That’s right. You’re correct so far as heroin as concerned, but this is part of a larger statutory scheme.
Potter Stewart: Right.
Peter L. Strauss: And this statute does not distinguish as to heroin.
Speaker: But it requires him to make a report with reference to heroin at that?
Peter L. Strauss: No, Your Honor it does not.
Speaker: Okay.
Peter L. Strauss: Because under the statute, it is impossible to secure an order form with -- for the purchase of heroin. It is a felony to use an order form to purchase heroin for the purchaser. Order forms may only be used to purchase a lawful drug for a lawful purpose. Heroin is an unlawful drug for which there is no lawful purchase -- no lawful purpose, excuse me. So it’s a felony to obtain or use an order form for the purpose of purchasing heroin, and now it maybe that in some obscure situation this could somehow happen, 40 of the roughly 2,400,000 order forms that were used in 1967 were stolen approximately.
Speaker: What?
Peter L. Strauss: Stolen. There were 40 forms stolen and it is conceivable that somewhere, someone having stolen an order form which was not issued to his name and which was therefore a felony for him to use filled in something with respect to heroin and handed it to someone who sold him some heroin. The Government’s point in that situation is that whatever violations of federal statutes may have been involved there was no violation of the statute here in issue. The statute here at issue, Section 4705 (a) only punishes the situation where someone makes a sale without receiving an order form, and again if I may say --
Speaker: Just the sale of heroin?
Peter L. Strauss: Or any other narcotic drug. The statute does not limit to heroin. It’s limited to --
Speaker: I know, but it does include heroin.
Peter L. Strauss: It includes heroin, that’s right.
Speaker: Even though if in fact, this order form was able to use and completed everything else? The subject being heroin, he might have been prosecuted under what?
Peter L. Strauss: He might have been -- the purchaser could have been prosecuted under Section 4705 (g) for fraudulent use of an order form. The seller could certainly be prosecuted under the various statutes that make possession of heroin an offense, Section 174, Title 21 and Section 4704, Title 26 since quite clearly there would be not tax stamps on that package of heroin which had been sold, but there could be no prosecution under Section 4705 (a). I do think it’s important to indicate what the separate function of this requirement that you receive in order form in --
Speaker: Is it the Government’s practice to prosecute these heroin sales where no order form is used under 4705 (a)?
Peter L. Strauss: Since 1956 when the penalty provisions of the Harrison Narcotics Act were amended to differentiate among the various offenses and the penalty for violation of Section 4705 (a) was made more severe than the others. The practice has been to use Section 4705 (a) for all illegal trafficking, peddling of all narcotic drugs including heroin.
Speaker: But I take it you already told us even if they had used the order form, nevertheless, both purchaser and seller could’ve been prosecuted for other offenses.
Peter L. Strauss: For other offenses.
Speaker: Now, what do they add, what s the practice of adding in the way of other counts when they prosecute a heroin sale without an order form under 4705 (a), what others to they add?
Peter L. Strauss: I think it varies from case to case. They do add on occasion counts under Section 4704 --
Speaker: They added something here, as I recall it. There was another one was it? It was another count in this case?
Peter L. Strauss: Which was I think dismissed, I don’t --
Speaker: Oh, is that right, I see.
Peter L. Strauss: I don’t recall what it was. There is no conviction on the --
Speaker: But there is a practice, isn’t not?
Peter L. Strauss: There is very often and I may say that that is another issue. It may be an issue that the Court wishes to examine. It’s not an issue, I think presented by the petition in this case.
Speaker: What if seller received an order form and then failed to fill it out but made the sale, could he be prosecuted under 4705?
Peter L. Strauss: Not under 470 -- no, not under 4705. The purchaser could be prosecuted under 4705 (g).
Speaker: Yes, but not the --
Peter L. Strauss: But not the seller.
Speaker: But not the Section that is used here against the seller.
Peter L. Strauss: No, no. The seller could only be prosecuted for failure to file the requisite forms under Section 7203 of the Internal Revenue Code, and that really brings up the two different functions that this statute serves and I do have to talk about the Harrison Act generally in this situation. We have on the one side the channel of legitimate trade in narcotic drugs. Narcotic drugs while they are very dangerous to individuals, addictive, still have important medical uses. And thousands of pounds, hundreds of thousands of pounds of opium are imported into this country legally every year for manufacture into various drugs, not including heroin, and use in medical trade. Those legally imported drugs are supervised from the moment of entry into the United States to the moment of their consumption by use of the reports made on triplicates by the hundreds of thousands of legal users of narcotic drugs every month. That is the function, if you like, of the reporting aspect of the order form requirement. The function of the receipt aspect of the order form requirement which we’re talking about here is quite different. By requiring that you receive an order form, the Government is in effect saying there shall be not sales but legal sales. You can only obtain an order form lawfully to use in a narcotics transaction and you can only use the order form lawfully if the sale is a legal one under federal law. That being the case, the absence of an order form, the failure to receive an order form if the Government can prove it in any narcotics case, is immediate proof that the sale was an illegal one. And it is that separate function which petitioner seeks to affiliate to the question of information gathering, and thus draw a conjurer circle around him self. And if I may repeat that phrase that Justice Holmes use so long ago. I think that it could then be quite clear that this case is not in the line of cases which begun in this Court with Albertson versus Subversive Activities Control Board, those cases held in effect that the Fifth Amendment forbids statutes whose usual impact is to make a separate crime out of an individuals failure to report his criminal acts to the Government. Here, the violation of the statute consists not in failure to report, but in the positive act of selling narcotics to a person who has not proved his eligibility as a legal purchaser by presentation of an official order form for the narcotics brought. The question of reporting, as I’ve just said, never arises in that context, because order forms cannot be obtained. It’s only after an order form has been presented in circumstances not present here, and in which the overwhelming majority of transactions are entirely legal that any such question arises. And I may say Justice Stewart, in response to the remarks that you made before about this being heroin and to that extent the heroin statute, in the processing of these forms, there is no particular distinction made as to what drug is reported on them. There’s no different color for an order form that might be used for one drug, then for another there’s no different filing system. The form is part, and I think the Government is entitled to insist that it be treated as part of the overall federal scheme of regulating traffic in narcotic drugs.
Potter Stewart: Who fills in, on the form, who fills in the items thereby number, catalogue number, and so on?
Peter L. Strauss: Well, it varies as I understand it before.
Potter Stewart: The applicant?
Peter L. Strauss: The applicant fills in the left hand 1, 2, 3, 4 columns. The consignor fills in the right two columns.
Potter Stewart: Yes, but I’m talking about the left hand.
Peter L. Strauss: Yes, the secretary --
Potter Stewart: Consignor is the vendor, the seller.
Peter L. Strauss: That’s correct.
Potter Stewart: Right.
Speaker: Did you say earlier that all traffic in heroin is illegal to anybody?
Peter L. Strauss: That is essentially true. There are circumstances in which the Secretary of Treasury authorizes the release for experimental purposes, but with that exception --
Speaker: It’s not included in narcotic drugs as defined in Section 4731?
Peter L. Strauss: It is subject to regulation under the Act, Your Honor, but it is not -- while subject to regulation under the Act, through other acts, it is may the drug which cannot be legally obtained. I think one of the principal acts for example, is the Narcotics Manufacturing Act of 1960 which established a federal system of licensing narcotics manufacture. I’m afraid it’s not set out in the brief?
Speaker: No, it’s not I wasn’t able to --
Peter L. Strauss: It would be found at 21 United States Code, Section 500 and following, and licensing provisions are Section 505 and 506. In Section 502, you’ll find a list of legally manufacturable drugs which do not include heroin and it’s sought. So that there can be no federal license for manufacturing heroin in the United States as the law presently stands. Under the Harrison Act, Section 173 of Title 21, it is unlawful to import crude opium for the purpose of manufacturing heroin.
Potter Stewart: I think you perhaps didn’t have the opportunity to fully answer my question. When the applicant sends this in, as I understood it, you said that the applicant --
Peter L. Strauss: Sends it to the seller.
Potter Stewart: Yes -- no, no. When the applicant sends in and applies for an order form to the Treasury Department.
Peter L. Strauss: Oh! Excuse me. This is not this form. To apply for an order form it’s not this form at all.
Potter Stewart: I see. This is what he gets back?
Peter L. Strauss: It’s an entirely different form. Counsel has a copy of it here. It is a regular printed form.
Potter Stewart: Application form.
Peter L. Strauss: Application form for number of order forms.
Potter Stewart: And now, does he indicate on that what the drugs he wants to purchase?
Peter L. Strauss: No there is not indication. All that’s necessary to indicate is his name and his registration number. There are limitations under the regulations, unless he is a manufacturer or a wholesaler, he can not obtain more than ten one book at a time.
Speaker: From what you told me, there will be no order form for heroin because all sales would be prohibited unless license by the secretary?
Peter L. Strauss: No. Under Section 4705 (g) Your Honor, law of order forms can be used only for a lawful purpose. It’s a felony to use the order form for an unlawful purpose.
Speaker: Well, it’s a -- I say yes.
Peter L. Strauss: You can obtain an order. You don’t have to tell the Secretary of Treasury what you want the order form for. If you were the dark drug company, you would have a stock of order forms in your office, or you could obtain order forms. You wouldn’t commit the felony until you wrote down on the order form that you wish to buy five envelopes of heroin and attempted to use the order form for that purpose, which is an unlawful purpose.
Speaker: Well, the order form is irrelevant then in your analysis to this little problem?
Peter L. Strauss: Yes, the order form is -- except what is relevant is whether or not the order was received or not. In Nigro, this Court talked about the order form as a kind of certificate of the legality of the transaction, and it seems --
Speaker: Well, the whole thing is illegal. I don’t see how order form has anything to do with it?
Peter L. Strauss: It is -- I agree that it is perhaps more cumbersome that Congress need have done, there’s simply a means of identifying the illegal transaction. Since there will be no order forms used for heroin, any transaction in heroin necessarily, will have an order form missing.
Potter Stewart: And if there were an order form it would be a violation of the law and the part of the purchaser.
Peter L. Strauss: That is correct. If there were an order form that was filled out for heroin that would be a violation of law.
William O. Douglas: That’d be a violation of what
Peter L. Strauss: Section 4705 (g) which is not at issue in this case. I think some notion of the distance between this statute and the statutes that were involved Albertson, Marchetti, Grosso, Haynes, and Leary can be obtained by a closer view of the classes subject to the provisions involved in those cases. In Albertson, the statute involved made it an offense for administratively identified members of the Communist Party not to register as such. Marchetti and Grosso involved the obligation of persons to identify themselves as professional gamblers, outlawed in 49 states. As this Court interpreted the statute at issue in Haynes, that case required registration in circumstances which almost always would establish prior criminal conduct. In Leary and Covington last term, the petitioners were obliged by payment of an extraordinary tax, $100.00 per ounce to identify themselves as members of an entirely criminal class. In each of these cases it was not only the petitioner but all or virtually all persons subject to the requirement in issue who had engaged in criminal conduct and thus ran the risk of incriminating themselves if they did what the Government commanded.
Speaker: May I ask you a question?
Peter L. Strauss: Surely, sir.
Speaker: In connection about your answer to Justice Douglas. I understood you to say that the order from the secretary is irrelevant?
Peter L. Strauss: For the purpose of prosecuting this case, and for the purpose of Section 4705 (a) case is generally, the only thing which is relevant about the order form is whether it is received or not. Any information that it may have on it, any information that may later be put on it is irrelevant.
Speaker: Now the indictment charges that the defendant unlawfully, willfully, and knowing he did sell, barter, exchange and give away to Gozon approximately 19,500 grams of heroin hydrochloride, a narcotic drug, and that the said sale, barter, exchange and giving away was not in pursuant for the written order of the said Francisco H. Gozon on a form issued in blank for that purpose by the Secretary of the Treasury of the United States or his delegate. What does that mean?
Peter L. Strauss: Well, I think that’s entirely consistent with what I’ve just said, Your Honor. These forms are issued in blank for the purpose of engaging in lawful transactions --
Speaker: But not for the purpose of engaging in the purchase of heroin? That’s what you told me.
Peter L. Strauss: Your Honor, the Secretary of Treasury does not know what purpose they will be used for when --
Speaker: But I understood you to tell Justice Douglas that that was wholly irrelevant because he couldn’t issue one for the purchase of heroin.
Peter L. Strauss: No, I think I’d been misunderstood. The form could not legally be used for the purchase of heroin.
Speaker: Could not legally be used?
Peter L. Strauss: That is correct.
Speaker: Well then, and if he used them, he would show that he’s violating the law, wouldn’t he?
Peter L. Strauss: The purchaser would.
Speaker: What about your prosecuting the other seller, aren’t you?
Peter L. Strauss: I’m prosecuting the seller.
Speaker: And you say however the only the purchaser could be prosecuted, but you’re prosecuting the seller.
Peter L. Strauss: No, Your Honor.
Speaker: Only the man who did it without this order of the Secretary of the Treasury or whatever he is.
Peter L. Strauss: If someone attempted to use an order form to purchase heroin, situation which to my knowledge has never occurred. If someone attempted to do that, he would be guilty of misuse of an order form which is a felony under Section 4705 (g) of the statute. And it’s an entirely separate thing to say that if someone sells a narcotic drug including heroin without receiving any order form at all, he is guilty of a felony under another section of the statute, Section 4705 (a) and that case is what we have in issue here today.
Warren E. Burger: Mr. Strauss, you may proceed.
Peter L. Strauss: Thank you, Mr. Chief Justice. I thought all I would do in the few minutes that remain since there had been some possibly some confusion on the subject, and I think I may have contributed to it, to go through again the procedures by which persons may lawfully obtain narcotic drugs. And I think the appropriate place to start is with the obligation --
Speaker: Would you mind to name it, the distinguishing between narcotic drugs and heroin?
Peter L. Strauss: The statute does not do so Your Honor.
Speaker: I understand it doesn’t, but this case is heroin.
Peter L. Strauss: That’s right. One of the narcotic drugs under the statute, and I think the Government is entitled to treat it as such. It shares all relevant characteristics with those other drugs. A determination has been made that it has no lawful medical use on the basis of that determination of the federal statute -- under the federal statute for licensing the manufacture of narcotic drugs. There is no license for the manufacture of heroin. Under the federal statute regulating the importation of the raw materials of narcotic drug, you may not import materials for the purpose of making heroin. But aside from those particular restrictions based on that particular Congressional finding, the drug is treated as all other drugs under the scheme. Section 4721 and 22 imposed the obligation to register in the particular circumstances we’re talking about, probably the relevant obligation as to register as a wholesaler or as a retailer of narcotic drugs, and those sections made quite clear that the only person who may register are persons lawfully entitled to sell narcotic drugs. That is persons who would violate no law of the state if they sold narcotic drugs generally. Once a person has registered and only in that circumstance, as provided by Section 4705 (f), he may apply to the Secretary of Treasury to obtain blank order forms, ten to a book, with which to purchase narcotic drugs from the licensed manufacturers of those drugs. The order forms are issued to him entirely in blank with one exception. His name and address are stamped on it by the secretary. There is no requirement that he identify what drugs he means to purchase or how many. Obviously that would be impractical, as I mentioned before, there are 400,000 registrants under this Act. There are well over 2 million transactions annually using order forms. Obviously, they asked someone to sit down and pass on and record each effort to obtain permission, to make a purchase of such and such a narcotic drug would be an impractical and unnecessary thing which Congress has chosen not to do. The lawful purchaser then receives these order forms in blank when he has occasion to make the purchase of any drug, he fills it out in the manner that you can see in appendix C of petitioner’s brief, and sends it to the seller. He may or may not put the seller’s name in. That’s not important if he doesn’t do so then the lawful seller will do so. It is I think, worthy of note that if he uses that order form for an unlawful purpose which would include the purchase of a drug he’s not lawfully entitled to purchase, heroin, he would be committing a felony under Section 4705 (g) which is not a provision in issue again in this case. When the seller receives that form, it is I would say in all cases, if you were to put to me a hypothetical in which the seller received the form calling for the purchase of heroin which is physically possible. A purchaser could write in heroin on the form, I would have to respond yes. That is conceivable although we don’t know it’s ever happened, so I can say at least in all but the very remotest of situations, when he receives that order form, it is a certificate that the transaction that’s about to take place is a legal transaction and it serves that important function in its absence. One knows that the transaction which has taken place is an illegal transaction and that without need for any information on the part of the seller of any type. That is the Government’s case. We believe the judgment below should be affirmed. Thank you.
Warren E. Burger: Mrs. Bamberger.
Phylis Skloot Bamberger: Thank you, Your Honor. I will address briefly to three questions which were raised in the argument. First, Mr. Justice Stewart spoke of a missing link. I would suggest that in this case while the statute is not identical to those of the prior cases in this area. The difference is not material and should not be dispositive, because Leary assumes that the statute will function as it was intended to do by Congress. To do that or to interpret that statute in any other way or to apply it in any other way, undermines the rules of -- that were established with respect to the Fifth Amendment in the series of cases prior to this. So we come to determine what -- how that missing link affects these rights. It is our position that the Fifth Amendment right is the same here as it has been in prior cases. Although the very words of the Section which provide the criminal penalty do not include the provisions requiring the information, the rest of the statute requires the incriminatory information and on the congressional scheme, it must be interpreted as a whole. Thus, if the defendant receives the order form as has been stated by the Government, he must give the information. His position then is no different if he doesn’t ask for it with the knowledge that if he receives it, he will have to supply the incriminating information. He merely can stop, as this Court has said previously at the initial stages of the proceeding, rather than waiting until other statutes come in to play in a different factual context. The Government has indicated in its argument that the application of the order form procedure to the heroin transaction. The order form procedure has its purpose the disclosure of information as applied to the heroin transaction. This must always result in the disclosure of incriminating information as to the seller. We are not concerned here with the purchaser. The effect of Section 4705 is to give the transaction an appearance of legality. Since it says that a sale can be made with an order form, while the provision -- while the sale may be illegal under other sections that is precisely the problem raised by falling into 4705 (a). The transaction appears to be legal and complying with it appears to make it justifiable and legal at the same time complying with it reveals the violations of the other statutes which would be violated by heroin transaction. Again I can only indicate that the missing link is not substantial because compliance in the receipt of the order form cannot be separated because of the congressional intent with the statute from the information giving aspects of the statute. Even though another statute may come into play in a different factual context, and that other statute may also violate the Fifth Amendment, this statute does too if we look at the full implications of compliance with it.
Warren E. Burger: et me put a hypothetical question to you, Mrs. Bamberger. Suppose a state decided to simplify its procedures, and perhaps this hypothetical is too simplistic but let’s try it. Simplify its procedures for admission of lawyers from other states who moved into the state in question and said that admission to the bar could be obtained upon filing a certificate by the applicant that he was admitted a bar in some other state giving the date of his admission of the details. The man wants to practice in this state, but he hasn’t had time to go to law school and he doesn’t want to take the trouble and so he just -- but he’s determined to practice law there. Now, he says he’s confronted with the choice of either committing perjury by filing a false certificate that he submitted in Florida or Georgia, or not engaging in practice of law at all. Would you think that that kind of a statute poses these problems?
Phylis Skloot Bamberger: No, I don’t Your Honor, because that statute does not make his -- does not give his act in appearance of legality by indicating that he has violated some other statute. If he were to file such an affidavit, he would be practicing law illegally because it had not been properly admitted. But it wouldn’t, the statute itself would not compel him to reveal information which would violate another statute, which would indicate a violation of another statute.
Warren E. Burger: But it confronts him with the choice that either not being able to practice law in that state or committing perjury in order to get this simplified overnight admission.
Phylis Skloot Bamberger: Yes, but that’s not this case where it permits him make the sale, if he reveals information which would indicate a violation of other statutes.
Warren E. Burger: Thank you. The case is submitted. Mrs. Bamberger you acted at --